Information Disclosure Statement
The information disclosure statement filed July 14, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.    Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because the description at paragraphs 0093-0103 is not written clear narrative form. Each is instead a cut-and-paste from the claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 102
Claims 1, 4, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai, US 7,442,127.  Kai discloses a power transmission shaft (PS1) provided between a first shaft part and a second shaft part that are a pair of vehicle-side rotation shaft parts, comprising: 
a first shaft member (10) made of a carbon fiber reinforced plastic material and formed in a cylindrical shape (col. 5, line 8); 
a first collar member (30) including a first main body part (31, 32) and a first insertion part (33); and 
a second collar member (20) including a second main body part (21, 22) and a second insertion part (23), 
wherein the first insertion part is inserted into an inside of the first shaft member from a side of a first end portion (12) of first and second end portions (12 & 11) that are a pair of end portions of the first shaft member in a direction of an rotation axis of the first shaft member, 
wherein Fig. 3 shows the first main body part is provided more on an opposite side of the first insertion part than the first end portion in the direction of the rotation axis of the first shaft member, and is formed such that, in a region having a predetermined length from the first end portion toward an opposite side of the first insertion part in the direction of the rotation axis of the first shaft member, a maximum value of an outer diameter of the first main body part that is a dimension 
wherein Fig. 3 shows the second insertion part is inserted into the inside of the first shaft member from a side of the second end portion, and 
wherein Fig. 3 shows the second main body part is provided more on an opposite side of the second insertion part than the second end portion in the direction of the rotation axis of the first shaft member,
wherein the first insertion part includes a serration portion (33a) provided on an outer peripheral side of the first insertion part,
wherein Fig. 3 shows the serration portion (33a) is provided such that a groove of the serration portion extends in a direction parallel to the direction of the rotation axis of the first shaft member,
wherein Fig. 3 shows the first collar member is formed such that a maximum value of an outer diameter of the first collar member that is a dimension in the radial direction with respect to the rotation axis of the first shaft member is less than an inner diameter of the first shaft member.

Claims 1, 2, 4, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada, US 7,438,612.  Wada discloses a power transmission shaft (11) provided between a first  
a first shaft member (12) made of a carbon fiber reinforced plastic material and formed in a cylindrical shape (col. 3, line 54); 
a first collar member (14) including a first main body part (14b, 14c) and a first insertion part (14a); and 
a second collar member (13) including a second main body part (13b, 13c, 13e) and a second insertion part (13a), 
wherein the first insertion part is inserted into an inside of the first shaft member from a side of a first end portion (12c) of first and second end portions (12c & 12b) that are a pair of end portions of the first shaft member in a direction of an rotation axis of the first shaft member, 
wherein Fig. 1 shows the first main body part is provided more on an opposite side of the first insertion part than the first end portion in the direction of the rotation axis of the first shaft member, and is formed such that, in a region having a predetermined length from the first end portion toward an opposite side of the first insertion part in the direction of the rotation axis of the first shaft member, a maximum value of an outer diameter of the first main body part that is a dimension in a radial direction with respect to the rotation axis of the first shaft member is 
wherein Fig. 1 shows the second insertion part is inserted into the inside of the first shaft member from a side of the second end portion, and 
wherein Fig. 1 shows the second main body part is provided more on an opposite side of the second insertion part than the second end portion in the direction of the rotation axis of the first shaft member,
wherein the first insertion part includes a serration portion (14d) provided on an outer peripheral side of the first insertion part,
wherein Fig. 2 shows the serration portion (14d) is provided such that a groove of the serration portion extends in a direction parallel to the direction of the rotation axis of the first shaft member,
wherein Fig. 2 shows the first collar member is formed such that a maximum value of an outer diameter of the first collar member that is a dimension in the radial direction with respect to the rotation axis of the first shaft member is less than an inner diameter of the first shaft member.
Wada discloses the power transmission shaft (11) comprising a first joint member (shown in phantom at the right end of Fig. 1) and a second joint member (see “engine” at col. 3, line 50), 

wherein the second joint member is provided on an opposite side of the first shaft member with respect to the second collar member (13) in the direction of the rotation axis of the first shaft member, and is formed such that a maximum value of an outer diameter of the second joint member that is a dimension in the radial direction with respect to the rotation axis of the first shaft member is greater than an outer diameter of the second insertion part, 
wherein the second collar member is equipped with a flange portion (13e), and wherein the flange portion is provided to the second main body part, and is formed so as to overlap with a second end surface (12b) that is an end surface of the first shaft member on a second end portion side, in the radial direction with respect to the rotation axis of the first shaft member.

Allowable Subject Matter
Claims 3, 6-8, 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/Greg Binda/Primary Examiner, Art Unit 3679